Case 1:20-cv-01367-SCY-GBW Document 1-1 Filed 12/31/20 Page 1 of 25




                   EXHIBIT 1
      Case 1:20-cv-01367-SCY-GBW Document 1-1 Filed 12/31/20 Page 2 of 25

                 STATE OF NEW MEXICO
       OFFICE OF SUPERINTENDENT OF INSURANCE
SUPERINTENDENT OF INSURANCE                           ~'.I ~         DEPUTY SUPERINTENDENT
                Russell Toal                     -~ ; I                   Robert E. Doucette, Jr.




September 22, 2020

Northfield Insurance Company
CSC MC-CSC 726 East Michigan Drive, Suite 101
Hobbs, NM 88240

RE:     SAHARA MOTEL NM INC, DBA SAHARA MOTEL V. NORTHFIELD
        INSURANCE COMPANY
        D-202-CV-2020-04404

Dear Sir or Madam:

In accordance with the provisions of NMSA 1978, Sections 59A-5-31 & 59A-5-32, enclosed is a
copy of a Original Complaint, Summons, Jury Demand, Arbitration, Envelope ID No. 4199 and
Envelope ID No. 5929 on the above styled cause. Service was accepted on your behalf on
9/22/2020.

Respectfully,




Russell Toal, Superintendent

CERTIFIED MAIL# 7010 1670 0000 1096 1458




                    Main Office: 1120 Paseo de Peralta, Room 428, Santa Fe, NM 87501
                 Satellite Office: 6200 Uptown Blvd NE, Suite 100, Albuquerque, NM 87110
         Main Phone: (505) 827-4601 1 Satellite Phone: (505) 322-2186 1 Toll Free: (855) 4- ASK - OS.I
                                           www.osi.state.nm.us
         Case 1:20-cv-01367-SCY-GBW Document 1-1 Filed 12/31/20 Page 3 of 25

~                                                                                                     FILED
                                                                             2ND JUDICIAL DISTRICT COURT
                                                                                          Bernalillo County
    SECOND JUDICIAL DISTRICT                                                              7/30/2020 4:39 PM
    STATE OF NEW MEXICO                                                             CLERK OF THE COURT
    COUNTY OF BERNALILLO                                                                     Blair Sandoval



    SAHARA MOTEL NM INC DBA
    SAHARA MOTEL
                     Plalndff
                                                           CIVIL ACTION NO. D-202-CV-2020-04404
    V.


    NORTHFIELD INSURANCE
    COMPANY
                       Defendwt




        PLAINTIFF'S ORIGINAL COMPLAINT FOR NEGLIGENCE, BREACH OF
     INSURANCE CONTRACT, VIOLATION OF THE NEW MEXICO UNFAIR CLAIMS
                    PRACTICES ACT, AND BAD FAITH ACTIONS


    TO THE HONORABLE JUDGE OF SAID COURT:

            COMES NOW, Plaintiff Sahara Motel NM Inc dba Sahara Motel (hereinafter "Plaintiff')

    and complains of Defendant Northfield Insurance Company (hereinafter "Defendant"). In support

    of its claims and causes of action, Plaintiff would respectfully show unto this Honorable Court as

    follows:

                                               PARTIES

    1. Plaintiff, Sahara Motel NM Inc dba Sahara Motel is a New Mexico business, with its principal

         place of business in Bernalillo County, New Mexico.

    2. Defendant is a company engaged in the business of adjusting insurance claims. This includes

         commercial policy number WS373671 (hereinafter "the Policy") and claim number F3A0645




    Plainto's Original Complaint                                                              Page 1 1
    Case 1:20-cv-01367-SCY-GBW Document 1-1 Filed 12/31/20 Page 4 of 25




    (hereinafter "Claim"). Both of which apply to Plaintiff's commercial property and is at issue

    the present case.

3. Defendant Northfield Insurance Company may be served through the Office of Superintendent

    of Insurance by delivering a copy of the complaint to the Office of Superintendent of Insurance,

    Attn: Service of Process, P.O. Box 1689, Santa Fe, New Mexico 87504-1689.

                                  JURISDICTION & VENUE

4. This Honorable Court has jurisdiction and venue is proper because: (1) one or more acts or

    omissions forming the basis for liability occurred in Bernalillo County, New Mexico (2)

    Defendant is a foreign insurance company that engages in the business of insurance in the State

    of New Mexico, and (3) Plaintiff's causes of action arise out of Defendant's business activities

    in the State of New Mexico.

5. All conditions precedent to recovery by Plaintiff have been met or have occurred.

                                            AGENCY

6. All acts by Defendant were undertaken and completed by its officers, agents, servants,

    employees, and/or representatives. Such were either done with the full authorization or

    ratification of Defendant and/or were completed in their normal and routine course and scope

    of employment with Defendant.

                                ALLEGATIONS OF PLAINTIFF

7. This matter resolves largely around a first-party insurance dispute regarding the extent of

    damages and amount of loss suffered to Plaintiff's property. In addition to seeking economic

    and penalty based damages from Defendant, Plaintiff also seeks compensation from Defendant

    for damages caused by improperly evaluating the extensive damages associated with this case.




Plaintiffs Original Camplaint                                                               Page 1 2
    Case 1:20-cv-01367-SCY-GBW Document 1-1 Filed 12/31/20 Page 5 of 25




8. Plaintiff owns the property, which is located at 5915 Gibson Blvd SE, Albuquerque, New

    Mexico 87108 (hereinafter "the Property"), a commercial building.

9. Prior to the occurrence in question, Plaintiff purchased the Policy from Defendant to cover the

    Property at issue for a loss due to hail, wind, and other enumerated perils.

10. Pursuant to Plaintiff's obligation as a Policyholder, Plaintiff made complete and timely

    payments of all insurance premiums. Moreover, the Policy covered Plaintiff during the date of

    loss in question.

11. On or around July 30, 2018 the Property suffered incredible damage due to a severe hailstorm.

    The Property's damage constitutes a covered loss under the Policy. Plaintiff subsequently

    opened a claim and Defendant assigned an adjuster to adjust the claim. Subsequently,

    Defendant intentionally and wrongfully refused to issue a fiill and fair payment for the covered

    loss as rightfully owed under the Policy. Defendant also failed to provide Plaintiff with an

    explanation of the basis for its refusal to offer a full and fair settlement, in violation of N.M.

    STAT. A1vtv. § 59A- 1 6-20(N). To date Plaintiff has not received and explanation.

12. Defendant intentionally and wrongfully refused to issue a full and fair payment for the covered

    loss as rightfully owed under the Policy. Defendant also failed to provide Plaintiff with an

    explanation of the basis for its refusal to offer a full and fair settlement, in violation of N.M.

    STAT. ANN. § 59A-16-20(N). To date Plaintiff has not received and explanation.

13. Defendant and its representatives conspired to intentionally misrepresent the value of

    Plaintiff's claim as exhibited by Defendant's method of investigation and estimation of

    Plaintiff's loss, all of which were conducted in such a way in order to intentionally minimalize

    and underpay the loss incurred by Plaintiff. Specifically, Defendant and its representatives

    willfully ignored the objective evidence of damage to the Property, all of which constitute a




Plaintfs Original Complaint                                                                   Page 1 3
    Case 1:20-cv-01367-SCY-GBW Document 1-1 Filed 12/31/20 Page 6 of 25




    covered loss under the policy and for which Plaintiff is entitled to policy benefits. As a result,

    Defendant's engineer failed to fully quantify Plaintiff's losses. Thus, Defendant's estimate

    failed to place Plaintiff in a pre-loss condition. Such bad faith misconduct is a violation of

    N.M. STAT. ANN. § 59A-16-20(E) for failing in good faith to effectuate a prompt, fair, and

    equitable settlement when liability has become reasonably clear.

14. Defendant's inadequate investigations of Plaintiff's claims forced Plaintiff to bear its own cost

    and hire a public adjuster to create a proper estimate of the damages. Based on the its

    investigation, All Star Public Adjusting, LLC recommended the full removal and replacement

    of the property's roofing system and other extensive repairs.

15. Defendant's estimate did not allow for adequate funds to cover the cost of repairs and therefore,

    grossly undervalued all of the damages sustained to the Property. As a result of this conduct,

    Plaintiff's claims were intentionally and knowingly underpaid.

16. Defendant's adjusters acted as authorized agents of Defendant. Defendant's adjusters acted

    within the course and scope of their authority as authorized by Defendant. Plaintiff relied on

    Defendant and its adjusters to properly investigate, evaluate, and adjust the claim regarding the

    Property and to issue payments to fix such damage. To date, proper payments have not been

    made regarding this claim.

17. All conditions precedent to recovery by Plaintiff have been met or have occurred.

18.All acts by Defendant were undertaken and completed by its officers, agents, servants,

    employees, and/or representatives. Such actions were done with the full authorization or

    ratification of Defendant and/or were completed in the normal and routine course and scope of

    employment with Defendant.




Plaintifs Original Complaint                                                                  Page 14
    Case 1:20-cv-01367-SCY-GBW Document 1-1 Filed 12/31/20 Page 7 of 25




19. As a result of Defendant's wrongful acts and omissions, Plaintiff was forced to retain the

    professional services of McClenny Moseley & Associates, PLLC, who is representing Plaintiff

    with respect to the following causes of action.

                                       CAUSES OF ACTION

                              COUNT I: BREACH OF CONTRACT

20. Plaintiff hereby incorporates by reference all facts and circumstances set forth under the

    foregoing paragraphs.

21. According to the Policy that Plaintiff purchased, Defendant had the absolute duty to investigate

    Plaintiff's damages and to pay Plaintiff's Policy benefits for the claim made due to the

    extensive damages caused by the July 30, 2018 hailstorm.

22. As a result of the July 30, 2018 storm, Plaintiff suffered severe damage.

23. Despite objective evidence of such damages, Defendant has breached its contractual

    obligations under the Policy by failing to pay Plaintiff benefits relating to the cost to properly

    repair Plaintiff's Property, as well as for related losses. As a result of this breach, Plaintiff has

    suffered actual and consequential damages.

24. As a result of the breach of contract Plaintiff is entitled to all property damages resulting

    therefrom.

                    COUNT II: UNFAIR INSURANCE CLAIM PRACTICES

25. Plaintiff hereby incorporates by reference all facts and circumstances set forth within the

    foregoing paragraphs.

26. The acts and failures to act of Defendant, as enumerated above, constitute unfair claims

    practices which are prohibited pursuant to the New Mexico Unfair Insurance Claims Practices

    Act, NMSA,1978, § 59A-16-20, including but not limited to:




Plaintec Original Complaint                                                                      Page 1 5
    Case 1:20-cv-01367-SCY-GBW Document 1-1 Filed 12/31/20 Page 8 of 25




             A. Misrepresenting to insureds pertinent facts or policy provisions relating to

                 coverages at issue;

             B. Failing to acknowledge and act reasonably promptly upon communications with

                 respect to claims from insureds arising under policies;

             C. Failing to adopt and implement reasonable standards for the prompt investigation

                 and processing of insureds' claims arising under policies;

             D. Failing to affirm or deny coverage of claims of insureds within a reasonable time

                 after proof of loss requirements under the policy have been completed and

                 submitted by the insured;

             E. Not attempting in good faith to effectuate prompt, fair and equitable settlements of

                 an insured's claims in which liability has become reasonably clear;

             F. Failing to settle all catastrophic claims within a ninety-day period after the

                 assignment of a catastrophic claim number when a catastrophic loss has been

                 declared;

             G. Compelling insureds to institute litigation to recover amounts due under policy by

                 offering substantially less than the amounts ultimately recovered in actions brought

                 by such insureds when such insureds have made claims for amounts reasonably

                 similar to amounts ultimately recovered;

             H. Attempting to settle a claim by an insured for less than the amount to which a

                 reasonable person would have believed he was entitled by reference to written or

                 printed advertising material accompanying or made part of an application;

             I. Attempting to settle claims on the basis of an application that was altered without

                 notice to, or knowledge or consent of, the insured, his representative, agent or




Plaintifr Original Complaint                                                                 Page 1 6
    Case 1:20-cv-01367-SCY-GBW Document 1-1 Filed 12/31/20 Page 9 of 25




                 broker;

            J. Failing, after payment of a claim, to inform insureds or beneficiaries, upon request

                 by them, of the coverage under,which payment has been made;

            K. Making known to insureds or claimants a practice of insurer of appealing from

                 arbitration awards in favor of insureds or claimants for the purpose of compelling

                 them to accept settlements or compromises less than the amount awarded in

                 arbitration;

            L. Delaying the investigation or payment of claims by requiring an insured, claimant

                 or the physician of either to submit a preliminary claim report and then requiring

                 the subsequent submission of formal proof of loss forms, both of which submissions

                 contain substantially the same information;

            M. Failing to settle an insured's claims promptly where liability has become apparent

                 under one portion of the policy coverage in order to influence settlement under

                 other portions of the policy coverage; and/or

            N. Failing to promptly provide an insured a reasonable explanation of the basis relied

                 on in the policy in relation to the facts or applicable law for denial of a claim or for

                 the offer of a compromise settlement.

27. Defendant knowingly engaged such in acts with such a frequency as to indicate a general

    business practice of failing to acknowledge and act reasonably promptly upon communications

    with respect to claims from insureds arising under policies; and not attempting in good faith to

    effectuate prompt, fair, and equitable settlements of an insured's claims in which liability has

    become reasonably clear.




Plaintfs Original Complaint                                                                     Page 1 7
    Case 1:20-cv-01367-SCY-GBW Document 1-1 Filed 12/31/20 Page 10 of 25




28. Defendant act in such a way to consistently delay, deny or undervalue property claims made

    by its insureds.

29. As a direct and proximate result of the unfair claims practices of Defendant, Plaintiff has

    suffered compensatory damages, incidental damages, and consequential damages in a

    monetary amount to be determined at trial.

30. Plaintiff is also entitled to an award of attorney's fees and costs under the statute.

                                       COUNT III: BAD FAITH

31. Plaintiff hereby incorporates by reference all facts and circumstances in the foregoing

    paragraphs.

32. There is implied in every insurance policy a duty on the part of the insurance company to deal

    fairly with the policyholder.

33. Fair dealing means to act honestly and in good faith in the performance of the contract.

34. The insurance company must give equal consideration to its own interests and the interests of

    the policy holder.

35. An insurance company and its employees act in bad faith when they refuse to pay a claim of

    the policyholder for reasons which are frivolous or unfounded.

36. In deciding whether to pay a claim, the insurance company and its employees and agents must

    act reasonably under the circumstances to conduct a timely and fair investigation and

    evaluation of the claim.

37. A failure to timely investigate, evaluate, and/or pay a claim is a bad faith breach of the duty to

    act honestly and in good faith in the performance of the insurance contract.

38. The acts and failures to act of Defendant as enumerated above constitutes a breach of their

    duty of good faith to Plaintiff.




Plaintffs Original Complaint                                                                  Page 1 8
   Case 1:20-cv-01367-SCY-GBW Document 1-1 Filed 12/31/20 Page 11 of 25




39. The Defendant's actions taken were unreasonable, and there was further delay by the Defendant

    in not investigating this matter on a timely basis and in an appropriate way such that there was

    a breach of duty of honesty and good faith and performance of the insurance contract such that

    the actions of the Defendant herein constituted bad faith.

40. The Defendant acted in bad faith in refusing to pay a claim of policyholder and did not act in

    fair dealing meaning good faith and performance of the contract such that the actions constitute

    bad faith.

41. The actions of the Defendant were in bad faith in an effort to settle or resolve this matter in

    that they have a duty to timely investigate and fairly evaluate the claim of the insured, and

    Defendant has not done so in this case which constitutes bad faith.

42. The investigation was not conducted in a competent manner such that the actions of the

    Defendant were in bad faith.

43. The actions of the Defendant in refusing to pay under either of the claims constitutes bad faith

    under the common law, such that the actions are without reason and that are designed to prevent

    the insured from collecting damages to which they are reasonably entitled.

44. As a direct result of the bad faith of Defendant, Plaintiff has suffered compensatory damages,

    incidental damages and consequential damages, in a monetary amount to be determined at trial.

45. The acts and failures to act of Defendants as enumerated above, constitutes an unreasonable

    failure to pay a first party coverage claim, entitling Plaintiff to an award of reasonable attorney

    fees and costs pursuant to NMSA 1978, § 39-2-1.

                                   COUNT IV: NEGLIGENCE

46. Plaintiff hereby incorporates by reference all facts and circumstances in the foregoing

    paragraphs.




Plaintes Orlainal Complaint                                                                   Page 1 9
   Case 1:20-cv-01367-SCY-GBW Document 1-1 Filed 12/31/20 Page 12 of 25




47. Plaintiff entrusted Defendant to properly adjust Plaintiff's insurance claim for the Property

    damage. Defendant did not properly adjust the claim and misinformed Plaintiff of the severity

    of the Property damage. Defendant had and owed a duty to ensure that the Property damage

    was properly adjusted. Nevertheless, Defendant failed to ensure that Plaintiff's damage was

    properly adjusted. This failure is a clear breach of Defendant's duty, and as a result, Plaintiff

    suffered significant injuries.

48. Defendant and its assigned adjuster had and owed a legal duty to Plaintiff to properly adjust

    all losses associated with the Property. Defendant, individually and through its assigned

    adjuster, breached this duty in a number of ways, including, but not limited to, the following:

                 A. Defendant, individually and through its assigned adjuster, was to exercise due

                      care in adjusting and paying policy proceeds regarding the Property;

                 B. Defendant, individually and through its assigned adjuster, had a duty to

                      competently and completely handle and pay all covered losses associated with

                      the Property;

                 C. Defendant, individually and through its assigned adjuster, failed to properly

                      complete all adjusting activities associated with Plaintiff's damages; and,

                 D. Defendant's acts, omissions, and/or breaches, individually and through its

                      assigned adjuster, did great damage to Plaintiff, and were a proximate cause of

                      Plaintiff's damages.

49. The acts and failures to act by and of Defendant were malicious, willful, reckless, wanton,

    oppressive, in bad faith, and/or fraudulent, entitling Plaintiff to recover punitive damages in an

    amount to be determined at trial.

                                      WAIVER & ESTOPPEL




Plaintifs Original Complaint                                                                 Page 1 10
   Case 1:20-cv-01367-SCY-GBW Document 1-1 Filed 12/31/20 Page 13 of 25




50. Plaintiff hereby incorporates by reference all facts and circumstances in the foregoing

    paragraphs.

51. Defendant has waived and is estopped from asserting any defenses, conditions, exclusions, or

    exceptions to coverage not contained in any Reservation of Rights or denial letters to Plaintiff.

                                            DAMAGES

52. Defendant's acts have been the producing and/or proximate cause of damage to Plaintiff that

    far exceeds the minimum jurisdictional limits of this Honorable Court.

                                         ATTORNEY'S FEES

53. As described above, Plaintiff is entitled to all reasonable and necessary attorney's fees pursuant

    to NMSA 1978, § 39-2-1 and NMSA 1984, § 57-2-1.

                                          JURY DEMAND

54. Plaintiff demands a trial by jury.

                                             PRAYER

        Plaintiff prays that judgement be entered against Defendant, and that Plaintiff be awarded

the actual damages, consequential damages, prejudgment interest, additional statutory damages,

post judgement interest, reasonable and necessary attorney's fees, court costs and for all other such

relief, general or specific, in law or in equity, whether pled or unpled within this Original

Complaint.

        WHEREFORE, PREMISES CONSIDERED, for all reasons set forth above, Plaintiff prays

it be awarded all such relief to which it is due as a result of the acts of Defendant, and for all such

other relief to which Plaintiff may be justly entitled.




Plaintfs Original Complaint                                                                  Page 1 11
    Case 1:20-cv-01367-SCY-GBW Document 1-1 Filed 12/31/20 Page 14 of 25




                                           RESPECTFULLY SUBMITTED,

                                           /s/Jonathan L.R. Baeza
                                           MARTINEZ Bz MARTINEZ LAW FIRM, PLLC
                                           JONATHAN L.R. BAEZA
                                           State Bar No. 148953
                                           730 E. Yandell Dr.
                                           El Paso, Texas 79902
                                           (915) 541-1000.
                                          .(915) 541-1002 (Facsimile) .
                                            jonathan@martinezIgLMers.com

                                          ATTORNEY FOR' PLAINTIFF


OF COUNSEL:

 MCCt.ENNY, MOSEirEr & ASsoCi,aTEs, PLLC
James M. McClenny= Pendirig Pro Hac Vice Adinission
 State Bar No. 2764142
 Federal ID No. 2706476
 Derek L. Fadner — Pending.Pro Hac Vice Admission              „
 State B'ar No. 24100081 .
 Federal ID No: 2973064
 516 Heights Blvd
 Houston, Texas 77007
 Principal Office No. 713:334.6121
 Facsimile: 713.322.5953
,Tamesna,mma-p1lc:com
 De.rek@mma-j2vlc.co




Plaintiff's: Original Complaint                            _                Page 1 12
      Case 1:20-cv-01367-SCY-GBW Document 1-1 Filed 12/31/20 Page 15 of 25

                                                                                                              FILED
                                                                                      2ND JUDICIAL. DISTRICT'COURT
                                                                                                          Bernalillo County .
SECOND JUDICIAL DISTRICT                                                                             7/30f2020 4:39 PM
STATE OF NEW MEXICO                                                                              CLERK OF.THE COURT
COUNTY OF BERNALILLO                                                                                          Blair Sandoval

SAHARA MOTEL NM INC DBA
SAHARA MOTEL
                                                                                      D-202-CV-2020=04404
                  Plaintiff                                      CAUSE NO.
     ..
V.


NORTHFIELD INSURANCE
COMPANY,

                   Defendant

                      COURT-ANNEXED ARBITRATION CERTIFICATION

           COMES NOW PLAINTIFF, through its attorney of record Jonathan:L.R. Baeza, pursuant to
Second Judicial District Local Rule 2-603, certifies as follows:


El        This party seeks onlv a monev judgment and the amount sought does not exceed
twenty-five thousand dollars ($25,000.00) exclusive of punitive darriages, interest, costs and
attorney fees.
✓
©         This party seeks relief other than a money judgment and/or seeks relief in excess of
twenty-five thousand dollars ($25,000.00) exclusive of punitive damages, interest; costs and
attorney fees.

                                                      Signature:/s/Jonathan L.R. Baeza

                                                     Printed Name: Jnnathan I R RaP7a
                                                   Law F1I'tTl: Martinez & Martinez Law Firm, PLLC

                                                      Address: 730 E. Yandell Dr.
                                                  Clty/State/Zlp: EI Paso, Texas 79902
                                                   Phorie/Fax: 915-541-100 / 915-541-1002

      I hereby certify that an endorsed copy of the foregoing pleading was mailed. or delivered to
      all parties entitled to notice on this,30           day of   JULY                              , 2020




                              Signature: ls/Jonathan L.R. Baeza



                                                                                                              Page 1
                                                                               ..

                Case 1:20-cv-01367-SCY-GBW Document 1-1 Filed 12/31/20 Page 16 of 25

: .

                                                                                                                    FILED
                                                                                          2ND JUDICIAL DISTRICT 7COURT      .
                                                                       . ...                            Bernalillo County
           E OND JUDICLAL DISTRICT                                                                     7/30/2020 4:39.
                                                                                                                     _ PM
          STATE OF NEW MEXICO                                                                     CLERK OF. THE COURT
          COUNTY OF BERNALILLO                                                                            Blair Sandoval    .

          SAHARA MOTEL NM INC DBA SAHARA MOTEL
                     _
                   Plaintiff, . : .

          vs.                                                                  Cause No: D-202-CV-2020-04.404

          NORTHFIELD INSURANCE C.OMPANY

                   Defendant.


                                                      JURY DEMAND .

                   Plaintiff requests a trial by jury and: respectfully asks this Court to place:this Case: in the

          7ury Docket. Plaintiff requests 6 jurors:



                                                           Respectfully submitted;

                                                           /s/Jonathan L.R. Baeza
                                                           1VIARTINEZ &;MARTINEZ LAW,F:Iruvl, PLLC
.                                                          JONATHAN L.R. BAEZA
      _
                                                           State'Bar'No. 148953
                                                           730 E. Yandell Dr.
..                                                         El Paso, Texas 79902
                                                           (915) 54i-1000
                                                           (915) 541-1002 (Facsimile)
                                                           j onathan@martinezlawyers.com

                                                           Attorney for Plaintiff



          Of Counsel listed o.n following page ::




                                                               1
Case 1:20-cv-01367-SCY-GBW Document 1-1 Filed 12/31/20 Page 17 of 25
    Case 1:20-cv-01367-SCY-GBW Document 1-1 Filed 12/31/20 Page 18 of 25



               _



                                                      SUMMONS
District Court: Second                                    Case'Number: D-202-CV- 2020-04404
Berrialillo.County, New Mexico
Court Address: 400 Lomas Blvd. NW
Albuquerque, NM 87102                                     Judge: Hon. Benjamin Chavez
Court Telephone Number: 505441-8400
 Plaintiff(s): Sahara Mote1 N1VI Inc dba Sahara  efendant(s): Northfield Insurance .
 Motel : :                                      Company
 vs.                                             ttn: Service of Process
 Defendant(s): Northfield Insurance.Company •O: Box 1689, Santa Fe, NM 87504-1689



                         TO THE ABOVE NAMED DEFENDANT: Take notice that

        1.       A lawsuit has been filed against you. A copy of the lawsuit is attached. The
Court issued this Summons.
        2.... You must fespond to this_ lawsuit in writing. You must file your written ,
response with ahe Couft' no later than thirty. (30) days from the date you are served with this
SLiminons. (The date you are considered served with the Sumrrions is determined by Rule 1-
004 NMRA) The: Court's address is listed above.
        3.       You inust file (in person or by mail) your written response with the Court.
When you file your response, you must give or mail a copy to the person who signed the :
lawsuit. .. '
        4.       If you do not respond in writing, the Court may enter judgment against you
as requested iri: the lawsuit.
        5.       You.are entitled to a jury trial in rnost types of lawsuits. To ask for a jury trial,
you must-request one in writing and pay a jury fee.
        6.       If you need an iriterpreter; you must ask for one in writing:
        7.       You may wish to consult a lawyer. You may contact the State Bar of New
Mexico for-help fnding a lawyer at www.nmbar.org; 1-800-876=6227; or 1,-505-797-6066.
        Dated at                                  , New Mexico, this         day of $/17/2020
20


                   SECONb JUa[CtAL b157RiG'I" C4URT
                   CLERK i)f 't"t9E CdUKT
                                 _.


                   @Y':.'.'...
      > >2 •                      Fleputy Clerk~
         Case 1:20-cv-01367-SCY-GBW Document 1-1 Filed 12/31/20 Page 19 of 25




                                                           /s/Jonathan L:R. Baeza
                                                           Attorney for Plaintiff
                                                           Jonathan L.R. Baeza
                                                           Martinez & Martinez Law Firm; PLLC
                                                           2110 E: Yandell Dr.
                                                           El Paso, Texas 79903
                                                           9.15-541-1000 phone
                                                           915-541-1002 facsimile
                                                           jonathan@martinezlawyers.com

    THIS: SUMMONS IS ISSUED- PURSUANT TO RULE 1-004 NMRA OF THE NEW MEXICO .
    RULES OF CIVIL PROCEDURE FOR DISTRICT COURTS.

                                                   RETURN'

    STATE .OF NEW 1VIEXICO .               )
               _                           )ss -
    COUNTY OF BERNALILLO.                  )

    I, being duly sworn, on oath, state that I am over the age of eighteen (18) years and not a party to
    this lawsuit, and that I served this summons in                     county on the        dayof.
                                 by delivering a copy of this summons, with a copy of complaint
    attached, in the following niaiiiler:

    (check one box and fill in appropriate blanks)

    []_  to the defendant                          (used when defendant accepts a copy of
    summons_and complaint or.refuses to accepf the summons and complaint) .,

    []     to the defendant by [mail] [courier service] as provided by Rule .1-004 NMRA (used
    when service is by mail or commercial courier ser-vice).

    After attempting to serve. the summons and complaint on the defendant by personal'service or by
    mail.or commercial courier service, by delivering a copy of this sumrnons, with a copy of :
    complaiiit attached; in the following manner:

    []     to                                  , a persori over fifteen (15) years of age and residing at
    the usuai place of abode of defendant                          ,(used when the defendant is not
    presently at place of abode) and by maiiing by first class inail to, the defendant at
                            (insert defendant's last known mailing address) a copy of the sumnions
    and complaint

-   []      to                               , the person apparently in charge at the actual place of
    busiriess or employment of the, defendant and by mailing by f rst class mail to the defendant at
                                 (insert defendant's -bicsiness address) and by mailing the summons
    and complaint. by first. class mail to the defendant at .                       (insert defendant's
    last known ricailing address).

    []      to                               , an agent authorized to receive service of process for
   Case 1:20-cv-01367-SCY-GBW Document 1-1 Filed 12/31/20 Page 20 of 25




defendant

[]      to                          , [parent] [guardian] [custodian]. [conservator] [guardian ad
litem] of defendant                                (used when defendant is a minoY or an
incoinpetent person).

[]       to                               - (name of person),                                 ,
(title of person authorizecl to receive service. Use this alternative when the defendant is a
corporation or an. association subject to a suit under a comnion name; a land grant board of
trustees, the State. of New Mexico or any political subdivision).

Fees:


        Signature of person making service


        Title (if.any) ;

Subscribed and sworn to before me this -              day of


Judge, notary or other officer
authorized to adininister oaths .

Official title

                                              USE NOTE

        1.      Unless otherwise ordered by the court, this return is not to be filed with the court
prior to service of the summons .arid complaint on the defendant.
        2.      If service is made by the sheriff or a deputy.sheriff of a New Mexico county, the
signature of the sheriff or deputy sheriff need not be notarized.




                               .                                                                       ~
                        Case 1:20-cv-01367-SCY-GBW Document 1-1 Filed 12/31/20 Page 21 of 25
7/30/2020                                                                        Odyssey File & Serve - Envelope Receipt




                                                                                                                                                                   Go Ta
                                                                                                                                                                   Assisi
            Envelope # 5884199

            Envelope Information
            Envelope Id                                              Submitted Date                                  Submitted User Name
            5884199                                                  7/30/2020 4:39 PM MST                           jonathan@martinezlavryers.com


            Case Information
            Location                                                 Category                                         Case Type
            Bemalillo County                                         Civil                                            Civil Violations, Statutes, Ordinances


            Filings
            Filing Type                                              Filing Code
            EFile                                                    OPN: COMPLAINT

            Filing Description
            PLAINTIFF'S ORIGINAL COMPLAINT FOR
            NEGLIGENCE, BREACH OF INSURANCE
            CONTRACT, VIOLATION OF THE NEW MEXICO
            UNFAIR CLAIMS PRACTICES ACT, AND BAD FAITH
            ACTIONS

            Client Reference Number
            of counsel

            Courtesy Copies
            Derek@mma-pile.com,aremis@mma-plic.com

            Filing on Behalf of
            Sahara Motel NM Inc dba Sahara Motel

            Filing Status
            Submitting



            Lead Document
            ;`.     ----___------.--------------- --__------- __..,.—.— ~                                                                                      _
                  File Name                                           Description                       Security                                   Download
            ~     2020 07 30 Plaintifrs Original Complaint SAH.pdf                                      E Filed Document                           Original File
            I




            Filing Type                                              Filing Code
            EFile                                                    ARB: CERT NOT SUBJECT

            Filing Description
            CERTIFICATE OF ARBITRATION

            Client Reference Number
            of counsel

            Courtesy Copies
            Derek@mma-plic.com,aremis@mma-pllc.com

            Filing on Behalf of
            Sahara Motel NM Inc dba Sahara Motel

            Filing Status
            Submitting



            Lead Document
                  File Name                                           Description                       Security                                   Download
                  ArbCertification.pdf                                ArbCertification.pdf              E Filed Document                           Original File




                Filing Type                                          Filing Code
                EFile                                                JURY DEMAND 6 PERSON

                Filing Description




https://newmexico.tvlerhost.net/OfsWeb/FileAndServeModule/EnvelopeNiewPrintableEnvelope?Id=5884199                                                                 1 /2
                   Case 1:20-cv-01367-SCY-GBW Document 1-1 Filed 12/31/20 Page 22 of 25
7/30/2020                                                                   Odyssey File & Serve - Envelope Receipt




            JURY DEMAND 6 PERSON

            Client Reference Number
            ofcounsel

            Courtesy Copies
            Derek@mma-pllc.com,aremis@mma-plic.com

            Filing on Behalf of
            Sahara Motel NM Inc dba Sahara Motel

            Filing Status
            Submilting



            Lead Document

              File Name                                           Description                         Security                                 Download
              Jury Demand.pdf                                     Jury Demand.pdf                     E Filed Document                         Original File



            Fees

            OPN: COMPLAINT
            Description                                                                                              Amount
            Filing Fee                                                                                                   $0.00
                                                                                                         Filing Total: $0.00


            ARB: CERT NOT SUBJECT
            Description                                                                                              Amount
            Filing Fee                                                                                                   $0.00
                                                                                                         Filing Total: $0.00


            JURY DEMAND 6 PERSON
            Description                                                                                              Amount
            Filing Fee                                                                                               $150.00
                                                                                                      Filing Total: $150.00




            Total Filing Fee                                                                                         $150.00
            Court Case Fee                                                                                           $132.00
            Payment Service Fee                                                                                          $8.38
            E-File Fee                                                                                                   $8.00
                                                                                                   Envelope Total: $298.38

                   Party Responsible for Fees        Sahara Motel NM Inc dba Sahara...   Transaction Amount                      $298.38
                   PaymentAccount                    JBaeza Firm CC                      Transactionld                           7790430

                   Filing Attorney                   Jonathan Baeza                      Orderld                                 005884199-0
                   Transaction Response              Authorized


            © 2020 Tyler Technologies
            Version: 2018.1.5.8174




httDs://newmexico.tvlerhost.net/OfsWeb/FileAndServeModule/EnvelopeNiewPrintableEnvelope?Id=5884199                                                             2/2
                    Case 1:20-cv-01367-SCY-GBW Document 1-1 Filed 12/31/20 Page 23 of 25
8/18/2020                                                   Odyssey File & Serve - Envelope Receipt




Case # D-202-CV-2020-04404 - Sahara Motel NM Inc v. Northfield Insurance ...
Envelope Information                                                                                                           y
Envelope Id                                     Submitted Date                                      Submitted User Name
5935929                                         8/17/2020 1:58 PM MST                               jonathan@martinezlawyers.com


Case Information
Location                                        Category                                            Case Type
Bernalillo County                               Civil                                               ContracUDebt & Money Due

 Case Initiation Date                           Case #
 7/30/2020                                      D-202-CV-2020-04404

 Assigned to Judge
 Chavez, Benjamin


 Filings
 Filing Type                                    Filing Code
 EFileAndServe                                  ISSUANCE OF SUMMONS

 Filing Description
 SUMMONS FOR DEFENDANT

 Client Reference Number
 of counsel

 Filing on Behalf of
 Sahara Motel NM Inc

 Filing Status
 Receipted


 Lead Document
      File Name ~                                Description                         Security                               Download
      summons.pdf                                summons.pdf                         E Filed Document                       Orlglnal File
                                                                                                                            Cotm copy

 eService Details

  Status            Name                             Firm                                    Served        Date Opened

  Sent              Jonathan LionelRay Baeza         Martinez & Martinez Law Firm, PLLC       Yes          Not Opened

  Sent              John Ramos                       Martinez & Martinez Law Firm, PLLC       Yes          Not Opened

  Sent              JAMES MCCLENNY                                                            Yes          Not Opened

  Sent              Derek Fadner                     McClenny, Moseley & Associates, PLLC Yes              Not Opened

  Sent              Aremis Patrana                                                            Yes          8/17/2020 4:57 PM MST

  4                                                                                                                                         ►


 Parties with No eService



httns://newmexico.tvlerhost.net/OfsWeb/FileAndServeModule/EnvelooeNiewPrintableEnvelope?Id=5935929                                          1 /2
                  Case 1:20-cv-01367-SCY-GBW Document 1-1 Filed 12/31/20 Page 24 of 25
8/18/2020                                                          Odyssey File & Serve - Envelope Receipt




Name                                              Address      _
Northfield Insurance Company

Fees

ISSUANCE OF SUMMONS
Description                                                                                                  Amount

Filing Fee                                                                                                     $0.00
                                                                                                 Filing Total: $0.00

                                                                                                                                     Go To
                                                                                                                                     Assist
Total Filing Fee                                                                                               $0.00
Payment Service Fee                                                                                            $1.00
E-File Fee                                                                                                    $12.00
                                                                                           Envelope Total: $13.00

        Party Responsible for Fees       Sahara Motel NM Inc                    Transaction Amount                     $13.00
        PaymentAccount                   JBaeza Firm CC                         Transaction Id                         7848047

        Filing Attorney                  Jonathan Baeza                         Order ld                               005935929-0
        Transaction Response             Payment Complete


 © 2020 Tyler Technologies
Version: 2018.1.5.8174




httnc•/lnawmaYicn tvlarhnst natKlfcWPh/FilaAnriSarvaMnriiilP/Fnvelnna/ViawPrintahleEnvelone?Id=5935929                                 2/2
                                         Case 1:20-cv-01367-SCY-GBW Document 1-1 Filed 12/31/20 Page 25 of 25
                 OF THE RETURN ADDRESS, FOLD AT DOTTED LINE
. . . . . . . . . . . . . . . . . . . . . . . . . . . .
                                                                                                                "S~w~'v~~..'}~ ~ -~a        ~b                  ~~ '~I"nT~    " ✓ ~ 7D
                  CERTIFIED MAILfn,                                                                             ~0'~+,74S.i'„W~
                                                                                                                               -f~ •Fy5          / "            "    " ]~_ _ .       _



                                                                                                                ~~`     'L~~r•#,   „".`~~   L    ~9~f ~ ~   ~       rt~~_. t.lT`.~

                                                                                                                .~~'=~~cti".~,~ r~,~kY~~~               }~~~'_,         ~•i      i~`_i
